—Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about February 20, 1997, which placed the subject children with petitioner for a period of 1 year, upon findings of abuse as to one child and derivative abuse as to the others, unanimously affirmed, without costs.
The abused child’s out-of-court statements to the doctor who attended her that respondent had abused her were corroborated by the uncontroverted medical evidence of the child’s injuries, injuries that would not ordinarily occur in the absence of abuse and were left unexplained by respondent (see, Matter of Nicole V., 71 NY2d 112, 118). The abuse was sufficiently proximate in time to the proceeding to support the derivative findings of abuse as to the other children (see, Matter of Kimberly H., 242 AD2d 35). We have considered respondent’s other contentions and find them to be unavailing. Concur— Sullivan, J. P., Rosenberger, Wallach and Mazzarelli, JJ.